Citation Nr: 0416505	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  96-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  

2.  Entitlement to service connection for a bilateral foot 
skin disability, to include as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for a 
right knee disability, abrasions of the feet, and Agent 
Orange exposure.  

In September 1998, the Board remanded the case to schedule a 
hearing for the veteran before the Board, which was 
accomplished in September 2001.  In February 2002, the Board 
undertook additional development pursuant to authority then 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  In 
November 2002, the Board remanded the case for the RO's 
initial consideration of the evidence developed by the Board.  

The issue of entitlement to service connection for a 
bilateral foot skin disability is now before the Board for 
appellate review, and appellate consideration of the issue of 
entitlement to service connection for a right knee disability 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  The REMAND 
portion of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, District of Columbia.  
VA will notify the veteran if further action is required on 
his part.  

The issue of entitlement to service connection for a left 
knee disability is no longer before the Board.  The March 
2004 rating decision granted service connection for arthritis 
of the left knee, which was a full grant of the benefit 
sought on appeal for that issue.  


FINDINGS OF FACT

1.  The veteran does not have current chloracne or porphyria 
cutanea tarda.  

2.  The evidence does not include a medical opinion that 
chronic dermatitis, mycosis, or any other bilateral foot skin 
disability resulted from a 1972 exposure to herbicides or any 
other in-service event.  


CONCLUSION OF LAW

A bilateral foot skin disability was not incurred in or 
aggravated by active service and is not proximately due to 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim of entitlement to service connection for a 
bilateral foot skin disability may be adjudicated on the 
merits because the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  The veteran received a VA 
feet examination in March 1995 and a VA skin examination in 
June 2002.  The veteran and his representative filed several 
lay statements with the RO, and the veteran provided sworn 
testimony at a May 1997 regional office hearing and at a 
September 2001 travel Board hearing.  

The RO's March 1995 and April 2002 letters, the January 1996 
statement of the case, and the September 1996, May 1997, and 
March 2004 supplemental statements of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's March 1995 and April 2002 notice letters technically 
informed the veteran that he had 60 days and 30 days, 
respectively, in which to respond, but in the nine years 
since March 1995 and the two years since April 2002, the 
veteran has presented additional medical records and lay 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 60 days after the March 1995 notices and 30 days 
after the April 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for a bilateral foot skin 
disability,
to include as secondary to exposure to Agent Orange

The August 1995 rating decision denied entitlement to service 
connection for abrasions of the feet and for Agent Orange 
exposure, and the veteran perfected a timely appeal.  The 
September 1996 rating action recharacterized the disability 
as dermatitis of the feet due to herbicide exposure, and the 
May 1997 rating action recharacterized the disability as 
chronic dermatitis of the feet, residuals of feet abrasions.  
The March 2004 rating action recharacterized the disability 
as a bilateral foot disability as secondary to Agent Orange 
exposure.  

The veteran contends that, although Form DD 214 shows that he 
was never in Vietnam, Korea, or Indochina, he was exposed to 
leaking defoliant chemicals inside an airplane in 1972 while 
en route from the Philippines to Thailand.  In May 1997 and 
September 2001, he testified that, during a temporary duty 
assignment aboard an aircraft, a 300-gallon tank of Agent 
Orange chemicals cracked a valve and leaked all over the 
floor of the aircraft.  It took approximately one and one-
half hours to mop up the mess, and during that time, his 
boots and feet were soaked with the chemicals.  His boots 
took approximately ten hours to dry, and he was forced to 
continue wearing the same boots because no replacement pairs 
were ever issued.  He contends that his feet have itched and 
burned ever since the mop-up.  He testified that his feet 
worsened to the point that they began to crack and bleed in 
1995.  Medical creams normally used to treat athlete's foot 
have not helped.  The veteran contends that service 
connection is in order because he feels that the current skin 
problem on his feet resulted from exposure to herbicides 
during the mop-up duty in service.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.  

The Board will first consider whether direct service 
connection is justified.  To establish direct service 
connection, the veteran must present evidence of a current 
bilateral foot skin disability, show in-service manifestation 
of a bilateral foot skin disability, and provide a medical 
opinion relating the current bilateral foot skin disability 
to the in-service manifestation of bilateral foot skin 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has shown that he has a current bilateral foot 
skin disability.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In March 1995, a VA feet examiner diagnosed chronic 
dermatitis on the plantar surfaces of the bilateral feet, and 
in June 2002, a VA dermatologist diagnosed mild mycosis 
involving all ten toenails.  The veteran has proven that he 
has a current bilateral foot skin disability.  

Direct service connection is not established because service 
medical records show no skin or foot disability and because 
the evidence includes no medical opinion that a current 
bilateral foot skin disability resulted from the 1972 mop-up 
of defoliant chemicals or any other in-service event.  See 
Hickson, 12 Vet. App. at 253.  The veteran's skin and feet 
were normal at a November 1968 pre-induction examination, and 
service medical records documented no diagnosis, treatment, 
or complaint for a skin or foot disability.  The March 1995 
VA feet examiner noted that the ulcerations and rash on the 
soles of the veteran's feet developed in 1993, over twenty 
years after service, and the June 2002 VA dermatologist 
opined that it was unlikely that current mycosis of the 
toenails resulted from Agent Orange exposure or active 
service.  Direct service connection is, therefore, not in 
order.  

The Board will next consider whether presumptive service 
connection is warranted.  To establish entitlement to 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran must present evidence of 
a current bilateral foot skin disability, show that the 
current bilateral foot skin disability is included on the 
list of diseases associated with exposure to certain 
herbicide agents, and that the current bilateral foot skin 
disability manifested to a compensable degree within the 
prescribed time period after the last exposure to an 
herbicide agent during active service.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As stated above, the veteran has already shown that he has a 
current bilateral foot skin disability.  Brammer, 
3 Vet. App. at 225.  The March 1995 VA feet examiner 
diagnosed chronic dermatitis on the plantar surfaces of the 
bilateral feet, and the June 2002 VA dermatologist diagnosed 
mild mycosis involving all ten toenails.  

Presumptive service connection is not justified because the 
veteran has not presented evidence of a current bilateral 
foot skin disability that is included on the list of diseases 
associated with exposure to certain herbicide agents.  The 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, if 
the requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: Chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57589 (1996).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  

The June 2002 VA dermatologist was able to rule out chloracne 
because there was no evidence of any type of acneform disease 
consistent with chloracne.  Moreover, there was no mention in 
the record of any current porphyria cutanea tarda.  Although 
chloracne and porphyria cutanea tarda are skin diseases on 
the list of diseases associated with exposure to herbicides, 
presumptive service connection must be denied because they 
are not current disabilities of this veteran.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Because the 
veteran has not presented evidence that he has current 
chloracne or porphyria cutanea tarda, the Board will not 
reach the issue of whether the chemical that leaked in 1972 
contained 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic 
acid; or picloram.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  

The weight of the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a bilateral foot skin 
disability is denied.  


REMAND

The issue of entitlement to service connection for a right 
knee disability must be remanded to schedule a VA knee 
examination, which is necessary to determine the probability 
that a current right knee disability resulted from the 
service-connected left knee disability or an in-service 
event.  A VA examination and medical opinion is necessary if 
there is competent evidence of current disability that may be 
associated with active service but the record does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the right knee claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 
1485; Paralyzed Veterans of America, 345 F.3d at 1334.  
A remand would also allow the RO the opportunity to inform 
the veteran that he should provide any evidence in his 
possession that pertains to the right knee claim.  VAOPGCPREC 
1-2004 (February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a VA 
knee examination.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of the claim.  38 C.F.R. § 3.655 (2003).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The VA knee examiner should x-ray the 
right knee, conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
the current right knee disability, if 
any, and the data for classification; and 
ii) whether the probability is greater 
than, equal to, or less than 50 percent 
that the current right knee disability 
resulted from the service-connected left 
knee disability, a fall from an aircraft 
wing in May 1970, or any other event in 
active service.  Any opinions expressed 
by the VA knee examiner must be 
accompanied by a complete rationale.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The claims file should be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, it should be ensured that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the claim of 
entitlement to service connection for a 
right knee disability, to include as 
secondary to the service-connected left 
knee disability, should be readjudicated 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



